Citation Nr: 1137288	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-19 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a schedular compensable rating for a left ear hearing loss since March 3, 2008.

2.  Entitlement to an extraschedular rating for a left ear hearing loss since March 3, 2008, pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut, that denied the benefit sought on appeal.

The Veteran testified at a Videoconference Hearing in March 2008 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  

In September 2010, the issue of entitlement to a compensable rating for left ear hearing loss since March 3, 2008, on a schedular basis was remanded for further development, that issue is now ready for adjudication.  

The issue of entitlement to service connection for a sleep disorder, to include as secondary to tinnitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an extraschedular rating for a left ear hearing loss since March 3, 2008, pursuant to 38 C.F.R. § 3.321(b)(1) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Since March 3, 2008, the Veteran's left ear hearing loss has been manifested by no worse than a level VIII left ear hearing loss.


CONCLUSION OF LAW

The criteria for a schedular compensable rating for a left ear hearing loss for the period from March 3, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the letter fully time- and content-compliant with the VCAA.  See 38 C.F.R. § 3.159(b)(1).

This matter was most recently before the Board in September 2010, when the case was remanded to the VA RO Hartford, Connecticut (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to request that the Veteran identify any treatment he has received for hearing loss since March 3, 2008, and, if identified, to obtain such records, and to obtain a VA audiology examination.  All of the actions sought by the Board through its prior development request have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  A supplemental statement of the case was issued in June 2011, which denied confirmed and continued the previous denial.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  He was provided the opportunity to present pertinent evidence and testimony at all stages of the process.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  Id.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id. 
If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  
The assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) 
If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Factual Background and Analysis

After reviewing the evidence of record the Board finds that from March 3, 2008, the Veteran's left ear hearing loss warrants a noncompensable schedular rating.  38 C.F.R. §4.85, Diagnostic Code 6100.  

The Veteran was afforded a VA examination in November 2010.  During his examination, an audiometric examination was conducted, pure tone thresholds, in decibels, were as follows: 

HERTZ

1000
2000
3000
4000
LEFT
40
90
95
100

The left ear puretone threshold average was 81, and left ear speech recognition was 56 percent.  The examiner diagnosed mild to profound sensorineural hearing loss at 750 hertz and above.  

Application of 38 C.F.R. § 4.85 Table VI to these measurements results in assignment of a Roman Numeral VIII loss for the left ear for the purpose of determining a disability rating.  This results in a noncompensable rating under Table VII of 38 C.F.R. § 4.85 by intersecting row I (given to the non-service connected ear) with column VIII.

In March 2008, the Veteran testified before the undersigned Veterans Law Judge.  He testified that he used a hearing aid, but could not use his hearing aid at work, and that he experienced trouble hearing his bosses speaking to him due to his hearing loss.  The Veteran's wife additionally noted that her husband often did not hear her speak to him and that he recognized fewer words in conversation than he once had.  

Significantly, the objective evidence of record, as detailed above, preponderates against entitlement to a compensable schedular evaluation from March 3, 2008.  The evidence of record simply does not allow for a compensable disability rating under the schedular criteria.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, except to the extent indicated the preponderance of the evidence is against the appellant's claim, and the doctrine is not otherwise for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a compensable rating for left ear hearing loss since March 3, 2008, on a schedular basis is denied.


REMAND

Although the evidence does not demonstrate that a compensable schedular evaluation is warranted for the Veteran's left ear hearing loss, the Board finds that a referral for an extraschedular evaluation is warranted due to detrimental occupational effects of the Veterans left ear hearing loss not considered under 38 C.F.R. 4.85, Diagnostic Code 6100.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.   In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

In this case, there is evidence suggesting that the rating schedule is inadequate to evaluate the Veteran's disability.  Although the Veteran's puretone average and speech discrimination score does not reflect that a compensable schedular evaluation is warranted for left ear hearing loss, the appellant has suggested that his hearing loss has caused marked interference with his employment.  In support, he references a July 2007 VA medical center audiology note.  This documents a finding by the Veteran's audiologist that the appellant is not be able to wear his hearing aid during work due to his noisy work environment.  This evidence arguably demonstrates an interference with the Veteran's employment unique to his occupation.  The Veteran and his wife have repeatedly stated that the appellant is unable to hear his bosses address him.  The Veteran's wife has stated that the claimant fears he may lose his job due to his hearing loss.  

Hence, the criteria for referral for consideration of an extraschedular rating are met.  

Accordingly, the case is REMANDED for the following action:

1.  The claim should be referred to VA's Director of Compensation and Pension Service or Under Secretary for Benefits to adjudicate entitlement to an extraschedular rating for left ear hearing loss.

2.  If the benefit sought on appeal is not fully granted, a supplemental statement of the case should be issued before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


